Houck, J.,
— Husband and wife sued in one action, as required by the Act of May 8,1895, P. L. 54, to recover damages resulting from an alleged trespass committed by defendant’s agent. The jury rendered a verdict in favor of Emerson Rhodes for $100, and said nothing respecting the wife’s claim. Plaintiffs moved for a new trial on the ground, inter alia, that the verdict failed to adjudicate the claim of Ethel Rhodes and hence is fatally defective.
On its face, the verdict does not specifically adjudicate the claim of Ethel Rhodes. Defendant concedes that a new trial must be granted her. Plaintiff, Emerson Rhodes, is satisfied with the verdict in his favor and it is a matter of indifference to him whether he be granted a new trial or not. In view of defendant’s concession, we shall grant a new trial to Ethel Rhodes; there is no reason for granting a new trial to Emerson Rhodes: Albertson et ux. v. Gordon, 27 Dist. R. 770.
And now, February 15, 1937, a new trial is granted plaintiff, Ethel Rhodes, and the prothonotary is directed to enter judgment sur verdict in favor of Emerson Rhodes upon payment of the jury fee.
From G. Harold Watkins, Frackville.